 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JANET WILLIAMS,               )     NO. CV 17-5640-AB(Ex)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )     ORDER ADOPTING FINDINGS,
                                   )
14   LOS ANGELES SHERIFF’S         )     CONCLUSIONS AND RECOMMENDATIONS
     DEPARTMENT, ET AL.,           )
15                                 )     OF UNITED STATES MAGISTRATE JUDGE
               Defendants.         )
16                                 )
     ______________________________)
17

18        Pursuant to 28 U.S.C. section 636, the Court has reviewed all of

19   the records herein and the attached Report and Recommendation of

20   United States Magistrate Judge.   Further, the Court has engaged in a

21   de novo review of those portions of the Report and Recommendation to

22   which any objections have been made.   The Court accepts and adopts the

23   Magistrate Judge’s Report and Recommendation.

24

25        IT IS ORDERED that: (1) the Answer of Defendant Los Angeles

26   Sheriff’s Department and the Answer of Defendant County of Los Angeles

27   are stricken; and (2) default is entered against Defendant Los Angeles

28   Sheriff’s Department and against Defendant County of Los Angeles.
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order

 2   and the Magistrate Judge’s Report and Recommendation on all counsel of

 3   record.

 4

 5             DATED: September 4, 2019.

 6

 7

 8                                     _______________________________
                                               ANDRÉ BIROTTE JR.
 9                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
